ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-314 concluding that VINCENT J. MILITA, II, of MARMORA, who was admitted to the bar of this State in 1980, should be disciplined for conduct in violation of RPC 4.4(use of means that have no substantial purpose other than to embarrass, delay, or burden a third person) and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And VINCENT J. MILITA, II, having been ordered to show cause why he should not be disciplined for conduct in violation of RPC 3.2(failure to treat with courtesy and consideration all persons involved in the legal process), RPC 4.4, and RPC 8.4(d);
And a majority of the Court having determined that respondent’s conduct in this matter violated only RPC 3.2, and that he should be disciplined for his unethical conduct;
And good cause appearing;
It is ORDERED that VINCENT J. MILITA, II, is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.
Justices LONG, VERNIERO, ZAZZALI, ALBIN, and WALLACE join in the Court’s Order.
*2Chief Justice PORITZ and Justice LaVECCHIA dissent and would suspend respondent from the practice of law for a period of three months for violating RPC 3.2 and RPC 4.4.